Case 1:17-cv-24440-DPG Document 61 Entered on FLSD Docket 01/10/2020 Page 1 of 3
                Case: 20-10078 Date Filed: 01/03/2020 Page: 1 of 2

                                                                                                            AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                          Jan 10, 2020
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                                   MIAMI

  David J. Smith                                                                       For rules and forms visit
  Clerk of Court                                                                       www.ca11.uscourts.gov


                                           January 10, 2020

  James E. Price III
  FCI Miami - Inmate Legal Mail
  PO BOX 779800
  MIAMI, FL 33177

  Appeal Number: 20-10078-HH
  Case Style: James Price, III v. The National Security Agency
  District Court Docket No: 1:17-cv-24440-DPG

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause.

  The referenced case has been docketed in this court. Please use the appellate docket number
  noted above when making inquiries.

  Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED
  ON OR BEFORE February 12, 2020. APPELLANT'S APPENDIX MUST BE SERVED AND
  FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
  INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

  This is the only notice you will receive concerning the due date for filing briefs and appendices.
  See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the
  Guide to Electronic Filing for further information. Pro se parties who are incarcerated are not
  required to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who
  first files a notice of appeal is the appellant unless the parties otherwise agree.)

  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
Case 1:17-cv-24440-DPG Document 61 Entered on FLSD Docket 01/10/2020 Page 2 of 3
                Case: 20-10078 Date Filed: 01/03/2020 Page: 2 of 2


  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.

  Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
  admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
  pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
  wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
  Application for Admission to the Bar and Appearance of Counsel Form are available at
  www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
  attorney files an appearance form. See 11th Cir. R. 46-6(b).

  Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
  requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
  to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
  in a particular case.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Christopher Bergquist, HH
  Phone #: (404) 335-6130

                                                                    DKT-7CIV Civil Early Briefing
Case 1:17-cv-24440-DPG Document 61
                                60 Entered on FLSD Docket 01/10/2020
                                                           01/03/2020 Page 3
                                                                           1 of 3
                                                                                2
                Case: 20-10078 Date Filed: 01/03/2020 Page: 1 of 2
